            IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
                         1:19 CV 280

MEGHAN MARIE NEIRA,             )
individually and on behalf of   )
similarly situated persons,     )
                                )
           Plaintiffs,          )
v.                              )                           ORDER
                                )
GOODFELLA'S PIZZA, Inc.,        )
and AARON FOX,                  )
                                )
           Defendants.          )
_______________________________ )

      This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 6) filed by Hannah D. Stetson. The Motion indicates

that Ms. Stetson, a member in good standing of the Bar of this Court, is local

counsel for Defendants and that she seeks the admission of Reginald W.

Belcher, who the Motion represents as being a member in good standing of the

Bar of South Carolina. It further appears that the requisite admission fee has

been paid.

      Accordingly, the Court GRANTS the Motion (Doc. 6) and ADMITS

Reginald W. Belcher to practice pro hac vice before the Court in this matter

while associated with local counsel.
                                        Signed: February 26, 2020
